Claims 1 to 3 and 5 to 11 are objected to because of the following informalities:  The formulas shown in claim 1 for the fluorine containing silane and the organosilicon compound are not legible.  Many of the subscripts and superscripts are blurry and unclear.  Appropriate correction is required.

Claims 3 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims contain limitations that are already found in claim 1 in the amended form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 1 to 3 and 5 to 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 10 of copending Application No. 16/757,605 in view of Sato et al. This rejection is maintained from the previous office action.   
This is a provisional nonstatutory double patenting rejection.

Claims 1 to 3 and 5 to 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 10 of copending Application No. 16/759,828 in view of Sato et al. This rejection is maintained from the previous office action.   
This is a provisional nonstatutory double patenting rejection.

Claims 1 to 3 and 5 to 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 10 of copending Application No. 16/757,462 in view of Sato et al. This rejection is maintained from the previous office action.   
This is a provisional nonstatutory double patenting rejection.

In response to applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

As such applicants’ response is considered to be non-responsive.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 to 3 and 5 to 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi et al.
	Mitsuhashi et al. teach a silane compound as can be seen in paragraph 12.  Of particular note, see that Q in silane (1b) can be a Z-SiR1nR23-n group.  Z is a divalent organic group and “k” is from 1 to 3 (paragraph 117), preferably 3, such that this allows for fluorine containing silane compounds having 4 or more Si atoms, as claimed.  
	Specifically this compound corresponds to the claimed silane compound (C) in which the claimed R1 group corresponds to the Q group and the claimed Z3 group, as a 
	Note that paragraph 58 teaches the PFPE group as claimed.
	To this fluorinated silane other silanes such as those found in paragraph 241 can be added.  Note that these correspond to the organosilicon compounds expressly recited in claim 1 as well as compounds such as (E3) as claimed.
	On the other hand, in an effort to help applicants realize the breadth of their claims, the Examiner notes that the linear silicone oils disclosed in paragraph 236 also meet the claimed organosilicon compound of (E3).  That is, a linear dimethylsiloxane will have an inner Si atom with two methyl groups attached thereto, corresponding to the SiRg42 group in (E3) and attached to this Si atom via two –O- are siloxane chains which meets the claimed Rg3 “monovalent organic group” limitation.  The Examiner notes this because she does not believe that applicants intend for linear dimethyl-siloxanes to be included in (E3) but, as claimed, they are.  
	Furthermore paragraph 239 teaches a catalyst and paragraph 255 teaches a solvent.
	In this manner Mitsuhashi et al. teach each of the claimed components as being useful and within the breadth of the composition therein such that one having ordinary skill in the art would have found a combination of the four specific components as claimed to have been obvious.  
	For claim 2 note that paragraph 255 teaches using a solvent when coating.  The skilled artisan would have been motivated to adjust the amount of solvent in an effort to adjust the coatability of the composition without using more than necessary.  As such 
	For claims 3 and 6 again see the compound (1b) in paragraph 12.
	For claim 5 see the OC3F6 group in paragraphs 58 and on.
	For claims 7 to 9 see again paragraph 239.
	For claim 10 the Examiner notes that these are well known and commonly used condensation catalysts.  Note too that they are within the general breadth of Mitsuhashi et al. which specifically teaches titanium and tin based catalysts.  Given this teaching in combination with that which is well known in the art, the skilled artisan would have found the selection of such catalysts obvious over the teachings in Mitsuhashi et al.
	For claim 11 see paragraph 237 which teaches amounts of silicone oil which overlap with that claimed such that one having ordinary skill in the art would have found the selection of an amount within the claimed range to have been obvious.
	On the other hand, adjusting the amount of silane as found in paragraph 241 in an effort to adjust and/or optimize the crosslinking and physical properties of the coating in Mitsuhashi et al. would have been obvious to the skilled artisan.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
11/3/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765